                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                          EUGENE DIVISION

CHRISTINA L., 1

             Plaintiff,                                                       No. 6:17-cv-01773-MO

        v.                                               ORDER A WARDING ATTORNEY FEES
                                                             UNDER THE EQUAL ACCESS TO
NANCY BERRYHILL, Acting                                        JUSTICE ACT, PURSUANT TO
Commissioner of Social Security,                                         28 U.S.C. § 2412(d)

             Defendant.


MOSMAN,J.,

        Based upon the parties' Stipulated Application for Fees Pursuant to the Equal Access to

Justice Act (EAJA) [30], IT IS ORDERED that Plaintiff shall be awarded attorney fees under the

EAJA, in the amount of NINE THOUSAND SEVEN HUNDRED AND THIRTEEN DOLLARS

AND TWENTY-SEVEN CENTS ($9,713.27). Based on the terms of the Stipulation [30], this

award is subject to the United States Department of the Treasury's Offset Program pursuant to

Astrue v. Ratliff, 560 U.S. 586 (2010).

        If Plaintiff has no debt subject to offset, then the check shall be made out to Plaintiffs

attorney and mailed to Plaintiffs attorney's office as follows: Richard F. McGinty, P.O. Box




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.


I-ORDER
12806, Salem, OR 97309-0806. If Plaintiff has a debt subject to offset, the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this     '2 yday of May, 2019.

                                                             MICHAEL W. MQ_S~AN
                                                             Chief United States District Judge




2-ORDER
